Citation Nr: 0620312	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

A review of the file shows that the veteran has claimed 
service connection for tinnitus, hearing loss, and post-
traumatic stress disorder, as well as an increased evaluation 
for diabetes mellitus.  These matters are referred to the RO 
for consideration.  


FINDING OF FACT

The veteran was treated on one occasion in service for back 
pain, and his current back disorder is not shown to be 
related to service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
and arthritis of the lumbar spine may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, service 
connection may be presumed if the disability is manifested to 
a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The veteran's April 1966 service entrance examination report 
shows that he denied a history of bone, joint or other 
deformity, and clinical evaluation of the spine was normal.  
The service medical records show that the veteran was treated 
on one occasion in service in April 1967 for back pain that 
he reported had occurred the prior evening.  He gave a 
history of back trouble before entering the military.  
Lumbosacral strain was diagnosed.  At separation in July 
1968, the veteran denied a history of recurrent back pain, 
and clinical evaluation of the spine was normal.  

Thereafter, arthritis of the lumbar spine is not shown within 
the first post-service year, and back complaints are not 
documented in the record until April 2002, when private 
medical records show that the veteran complained of problems 
with his back.  He reported having pain across the low back 
in February 2003, and chronic back pain was diagnosed.  
Private X-rays dated in March 2004, show a mild degree of 
degenerative disc disease between the L5-S1 vertebrae, 
osteoarthritis of the faced joints and spur formation of the 
lumbar spine.  

Thus, two of the required criteria for the establishment of 
service connection have been shown.  However, the record does 
not contain any evidence that supports a finding of a nexus 
between the inservice complaint and the current findings 
first documented over 30 years thereafter.  This is critical 
to the veteran's claim, and without this medical 
documentation, the claim must be denied.  In addition, with 
regard to the 30 plus-year evidentiary gap in this case 
between active service and the earliest complaints of low 
back pain, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that a back condition was 
incurred in service and resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Thus, the lack 
of any objective evidence of a back condition between the 
period of active duty and the initial complaints of back pain 
in 2002 is itself evidence which tends to show that a back 
condition did not have its onset in service.  

The mere fact that the veteran complained of back pain in 
service is not enough to establish service connection; there 
must be evidence of a chronic back disability resulting from 
the inservice complaint.  A chronic low back disability was 
not diagnosed during the veteran's service or upon his 
separation from said service.  Similarly, there has been no 
showing of continuity of symptomatology after service to 
support a finding of chronicity.  38 C.F.R. § 3.303(b), and 
no medical evidence of a nexus between the acute complaint of 
low back pain in service and the current low back disorder.  

The Board has also considered the veteran's own assertions 
and the lay statements submitted in his behalf by his wife 
and his sister.  Essentially this evidence was submitted to 
show that the veteran complained of back pain since his 
release from service.  The Board has considered the 
statements and finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
or the parties who submitted the lay statements for him have 
the expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue on 
appeal initially in June 2002, and again in April 2005.  Both 
letters properly complied with the requirements noted above.  
In addition, the June 2002 letter was timely sent, prior to 
the November 2002 denial.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  Records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  The Board notes that an etiological opinion has 
not been obtained.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for the claimed disorder during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See, 38 C.F.R. § 3.159 (c)(4) (2005).  As post-
service medical records provide no basis to grant this claim, 
and provide evidence against the claim, the Board finds no 
basis for a VA examination to be obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


